                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS


 MERRILL TECHNOLOGIES GROUP, INC.,

                        Plaintiff,

         v.                                            Civil Action No.: 1:20-cv-11558

 APRIORI TECHNOLOGIES, INC.,

                        Defendant.


                             COMPLAINT AND JURY DEMAND

       This is an action by Merrill Technologies Group, Inc. (“Merrill”) against Defendant aPriori

Technologies, Inc. (“aPriori”)

                                             PARTIES

       1.      Plaintiff Merrill is a Michigan corporation headquartered in Saginaw, Michigan,

with its principal place of business at 400 Florence Street, Saginaw, Michigan 48602.

       2.      Defendant aPriori is a Delaware corporation with a principal place of business

located at 300 Baker Avenue, Concord, Massachusetts 01742.

                                 JURISDICTION AND VENUE

       3.      This Court has original jurisdiction in this case under 28 U.S.C. §1332(a) in that

this action is between citizens of different states, and plaintiff seeks damages in excess of $75,000.

       4.      Venue is proper in this district pursuant to 28 U.S.C. 1391(a) in that substantial

acts, conduct, and omissions at issue occurred in this district.

                                     FACTUAL BACKGROUND

       5.      Merrill designs and manufactures complex metal components in the defense,

aerospace, heavy equipment, automation, energy, and transportation industries.
       6.      aPriori creates and licenses software products to estimate and manage product costs

which are supposed to provide licensees with a fast, accurate, and consistent system for generating

detailed cost estimates to manufacture a customer product.

                                          Prior Dispute

       7.      On April 28, 2017, Merrill and aPriori (the “Parties”) executed a so-called Ordering

Document to aPriori User License Agreement (“Ordering Document”) which summarized

products and services to be provided by aPriori to Merrill over a five (5) year period.

       8.      The professional services aPriori was supposed to provide Merrill were further

detailed in a Merrill TG Statement of Work, Phase I Configuration (“Phase I SOW”) which the

Parties contemporaneously executed on April 28, 2017.

       9.      Pursuant to the Ordering Document, the total cost of a software license and services

to be paid by Merrill over the five (5) year period was $945,192.

       10.     In or around the fall of 2017, a dispute arose between the parties when aPriori failed

to provide the products and services that were supposed to have been provided under the Ordering

Document and Phase I SOW.

                                   The Settlement Agreement

       11.     On July 19, 2018, the parties entered into a Settlement Agreement to resolve their

dispute which included a Revised Ordering Document (“ROD”), attached as Exhibit A to the

Settlement Agreement, and a Revised Statement of Work (“RSOW”), attached as Exhibit B to the

Settlement Agreement. aPriori is in possession of the Settlement Agreement.

       12.     Under the ROD, the software license term was restarted to run from July 24, 2018,

through July 23, 2023.

       13.     The ROD summarizes the services to be provided by aPriori to Merrill and the cost



                                                 2
of those services, including requiring that all services remaining from the original Phase I SOW

were to be completed by aPriori by October 31, 2018.

       14.     The ROD identified the following Part Types that aPriori needed to calibrate:

(a) tuned aluminum parts; (b) milled and tuned carbon steel parts; (c) milled and tuned stainless

steel parts; (d) milled and tuned titanium parts; and (e) milled and tuned inconel parts (hereinafter

collectively, the “Part Type” or “Part Types”.

       15.        The Parties subsequently discovered that milled aluminum parts were not

calibrated or tuned as originally promised. As part of calibrating each Part Type, the ROD requires

that aPriori tune the Virtual Production Environment (“VPE”) as to each Part Type and to validate

the effectiveness of each.

       16.     The RSOW further defined the engagement scope, project deliverables, approach,

and staffing required under the RSOW and repeated the requirement that aPriori was to calibrate

each of the Part Types.

       17.     Under the RSOW, after calibration is completed, aPriori is to use the completed

calibration to tune the VPE. Only after calibration and VPE are completed could Merrill test and

validate whether the software performs as required.

       18.     Under the Settlement Agreement, aPriori was obligated to be available for quarterly

meetings to ensure aPriori’s progress, to review the status of the project metrics, and to discuss

any challenges.

       19.     Under the Settlement Agreement, aPriori is to be available for weekly team

meetings to ensure aPriori’s timely delivery of deliverables and to review and update project plans

and action items.




                                                 3
                     Merrill Met Its Obligations under the Settlement Agreement

         20.   Merrill met its obligations under the RSOW and provided aPriori with all of the

information required under RSOW to allow aPriori to complete the calibration of each of the Part

Types.

         21.   Merrill provided all of the information at the time requested by aPriori to allow

aPriori to calibrate each of the Part Types.

         22.   Merrill paid aPriori an additional $235,679.16 as required under Section 2(b) of the

Settlement Agreement.

          aPriori Has Failed to Meet Its Obligations under the Settlement Agreement

         23.   In the two years since entering into the Settlement Agreement and getting a second

chance to meet its contractual obligations aPriori has not calibrated and tuned any of the Part Types

or milled aluminum.

         24.   aPriori’s failure to calibrate and tune any of the Part Types or the milled aluminum

is a breach of the Parties’ Settlement Agreement.

         25.   Merrill has been unable to do any validation testing due to aPriori’s failure to

provide any calibration, tuning, or VPEs for any of the Part Types or the milled aluminum.

         26.   As a result of aPriori’s breach, Merrill has been unable to use the aPriori software

for estimating, costing, and quoting.

         27.   The software license has no use without the required calibration, tuning, and

completed VPEs.

         28.   Merrill has been paying exorbitant licensing fees for several years without the

ability to use the software.

         29.   Pursuant to the ROD, aPriori was to assign and provide an expert (hereinafter,



                                                 4
“Expert Consultant”) to provide Expert Services to Merrill.

        30.     aPriori has failed to provide an Expert Consultant and Expert Services to Merrill as

required under the Settlement Agreement.

        31.     aPriori breached the Parties’ Settlement Agreement by failing to provide an Expert

Consultant and Expert Services as required under the Settlement Agreement’s ROD.

        32.     aPriori has not regularly been available for the required quarterly meetings and did

not use the meetings to ensure aPriori’s progress, to review the status of the project metrics, or to

productively discuss any challenges as required under the Settlement Agreement.

        33.     aPriori has not consistently held weekly team meetings and did not use weekly team

meetings in a productive manner to ensure aPriori’s timely delivery of deliverables or to review

and update project plans and action items as required under the Settlement Agreement.

        34.     When Merrill sought to enforce its contractual rights, aPriori failed to adequately

respond to Merrill’s communications and has not provided the required performance under the

Settlement Agreement.

        35.     aPriori has breached the Settlement Agreement by failing to provide the agreed-on

Part Type calibrations, tuning, or Part Type VPEs.

        36.     aPriori has further breached the Settlement Agreement by failing to provide Expert

Services or weekly meetings as it is obligated to provide.

                                      Count I – Breach of Contract

        37.     Merrill hereby incorporates all prior allegations of this Complaint as though fully

set forth herein in their entirety.

        38.     The Parties’ entered into the Settlement Agreement, pursuant to which aPriori

agreed to provide Part Type calibrations, tuning, and Part Type VPEs.



                                                   5
        39.     The Parties’ Settlement Agreement obligated aPriori to provide Expert Services, to

conduct weekly meetings to ensure aPriori’s timely delivery of deliverables, and to review and

update project plans and action items.

        40.     aPriori breached the Settlement Agreement by failing to provide calibrations and

tuning for each of the Part Type.

        41.     aPriori breached the Settlement Agreement by failing to provide VPEs for each Part

Type.

        42.     aPriori breached the Settlement Agreement by failing to provide an Expert

Consultant as required under the Settlement Agreement.

        43.     aPriori breached the Settlement Agreement by failing to conduct weekly meetings

to ensure aPriori’s timely delivery of deliverables and to meaningfully review project plans and

action items.

        44.     Merrill has sustained damages as a direct result of aPriori’s breach.

        WHEREFORE, plaintiff Merrill Technologies Group respectfully requests that this Court

enter judgment against aPriori Technologies, Inc., that the Court award damages to plaintiff Merrill

Technologies Group in an amount in excess of $75,000, and that the Court award Merrill its

attorneys’ fees and costs, and grant such other and further relief as the Court deems proper.



                                          JURY DEMAND

        Plaintiff requests a jury trial as to all claims of the Complaint so triable.




                                                   6
                         Respectfully submitted,

                         MERRILL TECHNOLOGIES
                         GROUP, INC.,

                         /s/ Gregory N. Blase
                         Gregory N. Blase (BBO #662751)
                             gregory.blase@klgates.com
                         K&L GATES LLP
                         State Street Financial Center
                         One Lincoln Street
                         Boston, MA 02111
                         Tel.: 617.261.3100
                         Fax: 617.261.3175

                         Cynthia J. Haffey (pro hac vice to be filed)
                           haffey@butzel.com
                         BUTZEL LONG P.C.
                         150 West Jefferson Avenue
                         Suite 100
                         Detroit, MI 48226
                         Tel.: 313.225.7000
                         Fax: 313.225.7080
Dated: August 19, 2020




                          7
